Citation Nr: 1133165	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-43 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to February 1985.  The Veteran is a recipient of the Purple Heart, among numerous other awards and medals.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

During the May 2011 hearing, the Veteran's representative suggested that the Veteran's PTSD claim should be referred back for consideration of entitlement to an increased rating.  However, this request appears to have been in conjunction with the current claim on appeal which is being granted.  It is recommended that the Veteran and/or his representative be contacted for clarification of this issue - specifically, whether they desire to proceed with this claim in light of the current grant of benefits.  


FINDING OF FACT

The Veteran is in need of regular aid and attendance of another person due to his service-connected dumping syndrome, joint disabilities, and/or PTSD and depression.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination or upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. §3.352(a).  

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. §3.352(c).  

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

When all of the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the Board shall adjudicate the issue on the basis of the record, keeping in mind the benefit of the doubt.  

Facts and Analysis

Service connection is currently in effect for the following disabilities:  posttraumatic stress disorder (PTSD) with dysthymic disorder (rated as 70 percent disabling), the residuals of a gunshot wound to the left knee (rated as 40 percent disabling), dumping syndrome (rated as 40 percent disabling), a right knee condition (rated as 30 percent disabling), the residuals of a right wrist injury (rated as 30 percent disabling), the residuals of right ankle trauma (rated as 20 percent disabling), a fractured C-7 vertebra (rated as 20 percent disabling), diabetes mellitus (rated as 20 percent disabling), a chronic low back strain (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), bilateral hearing loss (rated as 0 percent disabling), degenerative arthritis of the left ankle (rated as 0 percent disabling), left myringotomy (rated as 0 percent disabling), malaria (rated as 0 percent disabling), a rhinoplasty with nasal septal reconstruction (rated as 0 percent disabling), and bilateral inguinal herniorrhaphies (rated as 0 percent disabling).  The Veteran has a combined 100 percent disability evaluation since February 1985.  

The record contains an independent living assessment prepared in February 2008.  It was noted that the Veteran was able to feed himself and that he tried to do a few things to help his wife cook.  He was not able to do much in the way of housekeeping, aside from sitting in a chair and using a duster.  It was also noted that the Veteran always had assistance from his wife when engaged in bathing and that his wife helped him get into bed.  It was noted that the Veteran was unable to bend over so his wife had to assist him by tying his shoes and putting his pants on and off.  The Veteran's wife was noted to provide quite a bit of attendant and personal care to the Veteran in his activities of daily living.  The vocational evaluator concluded that the Veteran was in need of independent living assistance.  A physician agreed that the Veteran was incapable of living alone.  

The Veteran also provided testimony in a May 2011 hearing.  The Veteran testified that his wife had to perform certain activities for him like bathing him and preparing and cutting his food.  He also testified that she was 100 percent responsible for dressing him and putting on his shoes.  The record contains no evidence contradicting the Veteran's assertions.  

In light of the above evidence, the Board finds that special monthly compensation (SMC) based on the need for regular aid and attendance is warranted.  The evidence of record clearly demonstrates that the Veteran has problems with functions such as ambulation and activities of daily living.  Specifically, the Veteran requires assistance in preparing his meals, dressing himself, and bathing.  In addition, the February 2008 independent living assessment resulted in a conclusion that the Veteran was in need of independent living assistance.  A physician reviewed this assessment and concurred that the Veteran was incapable of living alone.  As such, the criteria for SMC based on need for regular aid and attendance have been met.  See 38 C.F.R. § 3.352(a).  

As a final matter, the Board notes that the Veteran's claim was previously denied because he did not have a single service-connected disability rated as totally disabling or the equivalent of a 100 percent service-connected evaluation due to common etiology, as required by 38 U.S.C.A. § 1114(s).  However, there is no requirement that a Veteran be 100 percent service-connected for a single disability or disabilities of common etiology under 38 U.S.C.A. § 1114(l) if there is evidence that the Veteran is in need of regular aid and attendance.  According to 38 C.F.R. § 3.351(c)(3), the Veteran will be deemed to be in need of regular aid and attendance if the evidence establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  As already discussed, the evidence demonstrates that the Veteran has met this criteria, being that he is unable to dress and undress himself and unable to bathe himself.  See id.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that he is unable to function in an appropriate manner without supervision and assistance, and as such, SMC based on the need for regular aid and attendance of another person is warranted.  See 38 U.S.C. § 5107(b).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to special monthly compensation (SMC) based on aid and attendance is granted, subject to the statutes and regulations governing the payment of monetary benefits.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


